DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 2, 5, 7, 12, and 13 stand rejected under Section 102.  Claims 35, 36, and 41-44 stand rejected under Section 103.  Claims 1-3, 5, 7, 12, 13, 15, and 36-46 stand rejected under Section 112(b).  Claim 40 stands rejected under Section 112(d).  Claims 39 and 40 stand objected to for informalities.  The specification stands objected to.  Claims 4, 6, 8-11, 14, and 16-34 were previously canceled.  Claims 3, 15, 37-40, 45, and 46 have been indicated as having allowable subject matter.
Applicants placed the allowable subject matter of claim 3 in claim 1 and canceled claim 3.  Applicants placed the allowable subject matter of claim 38 in claim 35 and canceled claim 38.  Applicants placed the allowable subject matter of claim 46 in claim 44 and canceled claim 46.  Applicants amended claims 5, 7, 12, 13, 36, 37, 39, 40, and 45, and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.

Section 112(d) rejection: Applicants’ amendment to claim 40 addresses the previously noted Section 112(d) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(d) rejection is withdrawn.  However, the Office notes that claim 2 does not appear to narrow the scope of claim 1.  Claim 2 is canceled, per the Examiner’s Amendment, below.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 and Section 103 rejections: Applicants have placed allowable subject matter in independent form.  These amendments overcome the previously noted Section 102 and Section 103 rejections.  The Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 5, 7, 12, 13, 15, 35-37, and 39-45 are allowed.
Note: A couple sets of informalities (claims 40 and 44) and a basis for a Section 112(d) rejection (claim 2) were introduced with the amendments.  These are corrected with the amendments to the claims, below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Andrew Telesz, on Thursday, March 11, 2021.
The application has been amended as follows: 
Claims:
Claim 2: Cancel claim 2.
Claim 40, line 8: Change this line to: “a first electronic component having a first height, and a second electronic component having a second height, the first height being different from the second height, the first and second electronic components mounted on a bottom surface of the”.
Claim 40, line 9: Change “the electronic components” to “the first and second electronic components”.
Claim 40, line 10: Delete: “having different heights and”.
Claim 44, line 14: Change “with at least” to “with any of the at least”.
Claim 44, line 15: Delete “any”.
Claim 44, line 23: Change “roughness is greater” to “roughness that is greater”.

Reasons for Allowance
Claims 1, 5, 7, 12, 13, 15, 35-37, and 39-45 are allowed 
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the plate has grooves in at least one of the first and second surfaces”, in combination with the remaining limitations of the claim.

With regard to claim 35: The claim has been found allowable because the prior art of record does not disclose “wherein the bottom part of the case includes a structure comprising ribs extending upright on the bottom wall of the case into contact with the thermal conductor”, in combination with the remaining limitations of the claim.
With regard to claims 36, 37, and 39-43: The claims have been found allowable due to their dependency from claim 35 above.
With regard to claim 44: The claim has been found allowable because the prior art of record does not disclose “wherein the top surface of the thermally conductive plate includes a first region, and a second region having a surface roughness that is greater than a surface roughness of the first region, and the second region of the top surface of the thermally conductive plate contacts the thermal interface material”, in combination with the remaining limitations of the claim.
With regard to claim 45: The claim has have been found allowable due to its dependency from claim 44 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/           Primary Examiner, Art Unit 2897